DETAILED ACTION
The amendment filed on 07/14/2022 has been entered and fully considered. Claims 1-8, 10-16 and 19 are pending, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claim(s) 1-2, 5-6, 8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhimschi et al. (US 2015/0293115, IDS) (Buhimschi) in view of Yamada et al. (US 2004/0222780) (Yamada).
Regarding claim 1, Buhimschi discloses a test device configured for diagnostic testing (abstract), the device comprising:
a liquid inlet (for receiving methanol wash solution) (Fig. 6A, par [0143]);
a flow path extending from the liquid inlet (Fig. 6A, par [0143]);
an optical readable medium (Fig. 6A, par [0143]), 
a first plurality of spots (sPE spots) of a first material and a third plurality of spots (Blank spot or P-CRL spots) of a third material, arranged on a surface of the optical readable medium, within the flow path, so as to form a first pattern (Fig. 6A, before wash, par [0143]);
wherein the first and third pluralities of spots are identical in appearance before exposure to a given temperature (Fig. 6A, par [0143]); 
wherein the first and third pluralities of spots are identical in appearance before exposure to a liquid (methanol) to be used for the diagnostic testing (Fig. 6A, before wash, par [0143]);
wherein the first material and the third material differ in their solubility in the liquid to be used for the diagnostic testing, such that exposure to the liquid (methanol) erases the third plurality of spots (Blank spots or P-CRL spots) and alters the first pattern to form a third pattern (Fig. 6A, after wash, par [0143]).
Buhimschi does not specifically disclose a second plurality of spots of a second material arranged on the surface of the optical readable medium, outside the flow path, so as to form a second pattern, wherein the first and second plurality of spots are identical in appearance before exposure to a given temperature, wherein the first material is temperature-resistant and the second material is temperature-sensitive, such that exposure to the given temperature erases the second pattern by rendering the second plurality of spots optically undetectable.
The underline objective technical problem can be seen as providing a temperature history sensor. Yamada teaches a second plurality of spots of a second material arranged on the surface of the optical readable medium, outside the flow path, so as to form a second pattern (e.g. a picture or letters) (Fig. 21, par [0243]), the second material is temperature-sensitive, such that exposure to the given temperature erases the second pattern by rendering the second plurality of spots optically undetectable (picture or letter disappeared) (par [0245]). It would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art , in order to modify Buhimschi and include the temperature history indicator comprising a second plurality of spots of a second material arranged on the surface of the optical readable medium, outside the flow path, so as to form with the plurality of spots a second pattern, wherein the first and second plurality of spots are identical in appearance before exposure to a given temperature, wherein the first material is temperature-resistant and the second material is temperature-sensitive, such that exposure to the given temperature erases the second pattern by rendering the second plurality of spots optically undetectable.
Regarding claim 2, Buhimschi discloses that wherein 
the flow path comprises reagents (methanol) for enabling said diagnostic testing (Fig. 6A, par [0143]); and
the spots and the additional spots are located downstream from the reagents with respect to the liquid inlet (Fig. 6A, par [0143]).
Regarding claim 5, Buhimschi discloses that wherein the flow path of the device comprises one or more microchannels, wherein one of the one or more microchannels comprises the spots of material (Fig. 6A, par [0143]).
Regarding claim 6, it is not clear whether Buhimschi discloses that wherein the device further comprises a cover covering the pattern of spots, and the cover is transmissive to light. However, it would have been obvious to one of ordinary skill in the art to have a cover covering the pattern of spots, and the cover is transmissive to light, in order to protect the pattern of spots from contamination and for imaging.
Regarding claim 8, Buhimschi discloses that wherein each of the spots comprises one or more of: dyes, pigments, liquid metals, liquid alloys, colloids, and proteins.
Regarding claim 10, Buhimschi discloses that wherein a pitch between contiguous cells of the lattice is larger than or equal to 110 μm (Fig. 24).
Regarding claim 11, Buhimschi discloses that wherein the lattice comprises n x m cells, with each of n and m larger than or equal to 4 (Fig. 24).
Regarding claim 12, Buhimschi discloses that wherein two contiguous structures of the cells are separated by a gap, which, on average, is larger than 10 μm (Fig. 24).
Regarding claim 13, it would have been obvious to one of ordinary skill in the art to optimize the average depth of said structures by routine experimentation.
Regarding claim 14, Buhimschi discloses that wherein an average in-plane dimension of the cells is larger than or equal to 100 μm, wherein the average in-plane dimension is measured parallel to an average plane of the surface (Fig. 24).
Regarding claim 15, Buhimschi discloses that wherein
the device comprises a surface material that is one of the following materials: a
polymer, silicon dioxide, glass, and cellulose (par [0143]), and
the surface on which the flow path is formed is formed of the surface material (par [0143]).
Regarding claim 16, Buhimschi discloses that wherein two contiguous structures of the cells are separated by a gap, which, on average, is larger than 10 μm (Fig. 24), and an average in-plane dimension of the cells is larger than or equal to 100 μm, wherein the average in-plane dimension is measured parallel to an average plane of the surface (Fig. 24). It would have been obvious to one of ordinary skill in the art to optimize the average depth of said structures by routine experimentation.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhimschi in view of Yamada as applied to claims 1-2, 5-6, 8 and 10-16 above, and further in view of Schilling et al. (Lab on a Chip, 2013, IDS) (Schilling).
Regarding claim 3, Buhimschi does not specifically disclose that wherein the flow path is a first flow path and the device comprises a second flow path extending from the liquid inlet. However, Schilling discloses that wherein the flow path is a first flow path and said device comprises a second flow path extending from said liquid inlet (page 629, par 4). At time before the filing it would ahe been obvious to one of ordinary skill in the art to have a second flow path extending from the liquid inlet, in order to test other biomarkers.
Regarding claim 4, Buhimschi discloses that wherein the surface of the device comprises is a surface of a material impregnated with the reagents (Fig. 6A, par [0143]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhimschi in view of Yamada as applied to claims 1-2, 5-6, 8 and 10-16 above, and further in view of Jospeh (US 2012/0122197, IDS).
Regarding claim 7, Buhimschi does not disclose that wherein the spots are inkjet spotted spots of material. However, Jospeh teaches that wherein said spots are inkjet spotted spots of material (par [0017]). Jospeh teaches that “Digital printing via inkjets enables a wide variety of printing patterns for a diverse product portfolio. It also enable; printing of different reagent formulations at different positions on the same strip” (par [0017]). At time of the filing it would have been obvious to one of ordinary skill in the art to use inkjet for deposit reagent in Buhimschi, in order to obtain a wide variety of printing patterns for a diverse product portfolio.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhimschi in view of Yamada as applied to claims 1-2, 5-6, 8 and 10-16 above, and further in view of Smith et al. (J Food Prot., 2002) (Smith).
Regarding claim 19, Yamada does not specifically disclose that wherein the second material comprises temperature-erasable R phycoerythrin, such that before exposure to the given temperature, the additional spots fluoresce, whereas after exposure to the given temperature, the additional spots do not fluoresce. However, Smith discloses that R-phycoerythrin can be used as time temperature indicator (page 814, par 5), such that such that before exposure to the given temperature, the spots fluoresce, whereas after exposure to the given temperature, the spots do not fluoresce (page 815, par 1). It would have been obvious to one of ordinary skill in the art to select R phycoerythrin as the second material, because the selection is based on its suitability for the intended use.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant argues that “Respectfully, a combination of Buhimschi with Yamada does not teach or suggest, at least, alteration of spot patterns by exposure to temperature and to a liquid. For example, Buhimschi does not teach or suggest, at least, "the first material and the third material differ in their solubility in the liquid to be used for the diagnostic testing, such that exposure to the liquid erases the third plurality of spots and alters the first pattern to form a third pattern." Neither does Yamada teach or suggest this subject matter.” (remark, page 8, par 4).
Examiner respectfully disagrees. Buhimschi discloses that the device comprising: a first plurality of spots (sPE spots) of a first material and a third plurality of spots (Blank spot or P-CRL spots) of a third material, arranged on a surface of the optical readable medium, within the flow path, so as to form a first pattern (Fig. 6A, before wash, par [0143]); wherein the first and third pluralities of spots are identical in appearance before exposure to a liquid to be used for the diagnostic testing (Fig. 6A, before wash, par [0143]); wherein the first material and the third material differ in their solubility in the liquid (methanol) to be used for the diagnostic testing, such that exposure to the liquid (methanol) erases the third plurality of spots (Blank spots or P-CRL spots) and alters the first pattern to form a third pattern (Fig. 6A, after wash, par [0143]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797